Exhibit 10.4

 

AMENDMENT TO GUARANTY FEE AGREEMENT

 

This Amendment (this “Amendment”), dated as of June 14, 2018, to that certain
Guaranty Fee Agreement, dated as of June 1, 2017 (the “Agreement”), is entered
into by and among each of Determine, Inc., a Delaware corporation (the
“Company”), and the Guarantors. Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed to such terms in the Agreement.

 

RECITALS

 

A.     The Company is seeking to amend the Credit Agreement to extend the term
of the Credit Agreement, which extension would automatically extend the
termination date of the Guaranties pursuant thereto.

 

B.     Pursuant to the Agreement, if the Additional Maturity Extension (as
defined in the Guaranties) occurs, the Company is obligated to issue to the
Guarantors the Additional Extension Payment Shares.

 

C.     The Company and the Guarantors desire to amend the Agreement to change
the form and timing of the payment to the Guarantors by the Company in
connection with the extension of the Maturity Date (as defined in the Credit
Agreement).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, the Company and the Guarantors hereby agree as
follows:

 

1.     Amendment of Additional Extension Fee. Section 1(b) of the Agreement is
hereby amended by deleting it in its entirety and substituting the following
therefor:

 

“Additional Extension Fee. If the Maturity Date (as defined in the Credit
Agreement) is extended to July 31, 2019, the Company shall cause to be paid to
the Guarantors (i) a commitment fee equal to $168,750 in the aggregate (the
“Additional Guaranty Amount”) and (ii) a monthly fee that shall accrue each
calendar month during the term of the Guaranty equal to ten percent (10%) of the
Additional Guaranty Amount divided by twelve (12) (the “Additional Monthly
Fee”). The Guarantors shall be paid the percentage of the Additional Guaranty
Amount and the Additional Monthly Fees as set forth on Exhibit A hereto. If
payable, the Additional Guaranty Amount and the then accrued Additional Monthly
Fee shall be payable in cash by the Company to the Guarantors in accordance
herewith upon the termination or expiration of the Guaranties.”

 

2.     Deletion of Adjustment Provision. Section 1(c) of the Agreement is hereby
amended by deleting such section in its entirety.

 

3.     Amendment to Section 2(a). Section 2(a) of the Agreement is hereby
amended to delete the reference to “and the Additional Extension Payment
Shares”.

 

 

--------------------------------------------------------------------------------

 

 

4.     Amendment to Section 2(c). Section 2(c) of the Agreement is hereby
amended by deleting it in its entirety and substituting the following therefor:

 

“Purchase Entirely for Own Account. The Payment Shares to be received by such
Guarantor hereunder will be acquired for such Guarantor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act 1933, as amended (the “1933 Act”),
and such Guarantor has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the 1933
Act, without prejudice, however, to such Guarantor’s right at all times to sell
or otherwise dispose of all or any part of such Payment Shares in compliance
with applicable federal and state securities laws. Nothing contained herein
shall be deemed a representation or warranty by such Guarantor to hold the
Payment Shares for any period of time. Neither such Guarantor nor any affiliate
of such Guarantor is a broker-dealer registered with the SEC under the
Securities Exchange Act of 1934, as amended, or an entity engaged in a business
that would require it to be so registered.”

 

5.     Amendment to Sections 2(d) and 2(e). Sections 2(d) and 2(e) of the
Agreement are both hereby amended to delete the reference to “and Additional
Extension Payment Shares (if received)”, respectively.

 

6.     Amendment to Section 2(f). Section 2(f) of the Agreement is hereby
amended to delete the references to (i) “and Additional Extension Payment Shares
(if received)” and (ii) “or Additional Extension Payment Shares (if received)”.

 

7.     Amendment to Section 3(a). Section 3(a) of the Agreement is hereby
amended by deleting the reference to “Additional Extension Payment Shares”
therein and replacing “Additional Guaranty Amount and the Additional Monthly
Fee” therefor.

 

8.     Amendment to Section 3(e). Section 3(e) of the Agreement is hereby
amended by adding “, as amended from time to time,” after “This Agreement” and
before “shall constitute the full and entire”.

 

9.     Amendment to Exhibit A. Exhibit A of the Agreement is hereby amended by
deleting such exhibit in its entirety and replacing Exhibit A attached hereto
therefor.

 

10.     Miscellaneous.

 

a.     Cessation as Guarantor. Mr. Miller, and his estate, shall cease to be a
Guarantor effective immediately upon the execution of this Amendment by the
parties hereto.

 

b.     Effectiveness. This Amendment is hereby ratified and confirmed in all
respects and such Agreement remains in full force and effect pursuant to the
terms thereof, except as otherwise modified herein.

 

c.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

 

d.     Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York (without regard to the
principles of conflicts of laws of any jurisdiction).

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

“Company”

 

DETERMINE, INC.

 

 

By: /s/ John K. Nolan                                   

Name: John K. Nolan

Its: Chief Financial Officer

 

 

“Guarantors”

 

 

LLOYD I. MILLER, III (DECEASED)

 

 

By: /s/ Neil S. Subin                                   

Name: Neil S. Subin

Its:  Executor of the Estate of Lloyd I. Miller, III

 

 

MILFAM II L.P.

 

By: MILFAM LLC

Its: General Partner

 

 

By: /s/ Neil S. Subin                                    

Name: Neil S. Subin

Its:  Manager

 

 

ALIMCO FINANCIAL CORPORATION f/k/a

ALLIANCE SEMICONDUCTOR CORPORATION

 

 

By: /s/ Alan B. Howe                                       

Name:  Alan B. Howe

Its: CEO

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

PAYMENT SHARES ALLOCATION

 

Guarantor

Number of Payment Shares

Lloyd I. Miller, III

8,334

MILFAM II L.P.

8,334

Alimco Financial Corporation f/k/a

Alliance Semiconductor Corporation

33,333

Totals:

50,000

 

 

 

ADDITIONAL GUARANTY AMOUNT AND ADDITIONAL MONTHLY FEE PERCENTAGE

 

Guarantor

Percentage

MILFAM II L.P.

33.33%

Alimco Financial Corporation f/k/a

Alliance Semiconductor Corporation

66.67%

 